Title: John Adams to William White, 28 Feb. 1786
From: Adams, John
To: White, William


          
            
              Sir
            
            

              Grosvenor Square

               Feb. 28. 1786
            
          

          Your Favour of the 26 of Nov. by Mr. Peters, I had not the Honour
            to receive, till a few days ago. I am much obliged to you, for this Mark of your
            Confidence, and for the Pamphlets and Papers inclosed, which I had Yesterday an
            Opportunity of communicating to the Archbishop of Canterbury, when his Grace did me the
            Honour of a Visit to deliver me the inclosed Letter, with the Desire of the Bishops that
            I would transmit it to the Committee.
          I have not understood, that there will be any political Objection
            against the Measure you desire. if any Such Should arise, as an American Citizen
              tho not an Episcopalian I can very consistently endeavour to remove it:
            because I do not believe that the Benevolence of the Father of all, is confined by our
            Lines of Distinction or differences of Opinion: and because I think that when We can
            enlarge our Minds to allow each other an entire Liberty in religious matters the human
            Race will be more happy and respectable in this and the future Stage of their Existence.
            It would be inconsistent with the American Character, and with the Principles of our
            Constitutions to raise political Objections against the Consecration of
            Bishops as it is merely a religious Ceremony. The States will no doubt take Care that no
            Temporal Powers inconsistent with their civil Politics shall be annexed to the
            Character. This however is their Affair.
          With great Respect and Esteem, I have the Honour / to be, Sir your
            most obedient and most / humble servant

          
            
              John Adams.
            
          
        